DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on April 9, 2020, the applicants have canceled claims 1, 3, 8, 11 and 27 and furthermore, have amended claims 2, 4-7, 9-10, 12, 14, 17, 19, 21, 23, 25-26 and 28-29.
3. Claims 2, 4-7, 9-10, 12-26 and 28-29 are pending in the application.
Oath/Declaration
4. The oath/declaration is missing in the application.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7. Claims 2, 4-7, 9-10, 14-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Luehr (US 2012/0010228 A1).
Luehr discloses D2 and/or D3 antagonists for treating conditions mediated by D2 and/or D3 receptors. The method of treating D2 and/or D3 receptor mediated conditions disclosed by Luehr in claim 22 meets all the limitations of instant claims except that Luehr does not mention specific disease conditions such as gastroparesis, delayed gastric emptying or increasing prolactin levels as well as does not mention specific therapeutic doses of this compound, area under curve (AUC) or plasma concentration following its administration. However, Luehr does teach specific disease conditions which can be treated by D2 and/or D3 antagonists including gastroparesis, delayed gastric emptying, vomiting etc. in paragraphs 0077 and 0078 on page 7. Therefore, it would have been obvious to one skilled in the art to use this compound for treating gastroparesis, delayed gastric emptying, vomiting etc. with reasonable expectation of success since selection of specific therapeutic doses, measuring plasma concentration or AUC is within routine skill of an artesian.
Allowable Subject Matter
8. Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625